In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00153-CR



           NATHANIEL NORRIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                Morris County, Texas
              Trial Court No. 11,424CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        Nathaniel Norris was convicted by a jury of sexual assault of a child and sentenced to five

years’ imprisonment. On appeal, Norris argues that the trial court erred (1) in admitting allegedly

unauthenticated Facebook Messenger texts sent by cell phone and (2) in assessing court costs in

this case, and all companion cases, even though they were consolidated for trial.1

        We addressed these issues in detail in our opinion of this date on Norris’ appeal in cause

number 06-16-00150-CR. For the reasons stated therein, we likewise conclude that the trial court

did not abuse its discretion in overruling Norris’ objection of improper authentication in this case,

and further find that Norris’ second issue is moot, since the trial court entered a judgment

nunc pro tunc removing the assessment of court costs.

        However, we note that in entering the judgment nunc pro tunc, the trial court mistakenly

listed the incorrect statute of offense for which Norris was convicted. We have the authority to

modify the judgment to make the record speak the truth when the matter has been called to our

attention by any source. TEX. R. APP. P. 43.2; French v. State, 830 S.W.2d 607, 609 (Tex. Crim.

App. 1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.). “Our

authority to reform incorrect judgments is not dependent on the request of any party, nor does it

turn on a question of whether a party has or has not objected in trial court; we may act sua sponte




1
 Norris also appeals one conviction of indecency with a child entered in companion cause number 06-16-00150-CR,
two other convictions of sexual assault of a child entered in companion cause numbers 06-16-00151-CR and 06-16-
00152-CR, and one conviction for aggravated sexual assault of a child entered in companion cause number 06-16-
00154-CR.

                                                      2
and may have a duty to do so.” Rhoten, 299 S.W.3d at 356 (citing Asberry v. State, 813 S.W.2d
526, 531 (Tex. App.—Dallas 1991, pet. ref’d); see French, 830 S.W.2d at 609.

       Accordingly, we modify the trial court’s judgment nunc pro tunc to reflect that Norris was

convicted under Section 22.011 of the Texas Penal Code, instead of Section 22.11. See TEX.

PENAL CODE ANN. § 22.011(West 2011), § 22.11 (West Supp. 2016). We affirm the judgment, as

modified.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       April 21, 2017
Date Decided:         April 27, 2017

Do Not Publish




                                               3